Morgan, J.,
The first ground upon which the plaintiffs rest their demand for the rescission of the sale made by the sheriff is that at both *281offerings lie announced that the taxes due on the property, and which were to be paid in advance of the passing of the act of sale, amounted to $114 90, when, in truth, they only amounted to $100 68.
Counsel for appellants say they know of no law which requires the sheriff of a country parish to announce at a sale under a writ of fieri facias the amount of taxes due on the property offered. Neither do we. The doing so was mere surplusage on his part, and as it invaded no one’s rights it could cause no injury.
The second informality urged is that the act of sale was not passed within three days after the adjudication, the sheriff having allowed the purchaser nine days in which to comply with the terms of sale.
At the time of the adjudication the adjudicatee was ill. Her bond was given as soon as she recovered. The sufficiency of the bond is not questioned. The only point raised with regard to it is that it was not given within three days after the adjudication. This is no ground to annul the sale in a suit instituted by the codebtors of the defendant.
The third ground for rescission is that the judgment debtors, who are plaintiffs and appellants in this suit, have never had an offer of delivery of the surplus money or twelve months’ bond for over $530, coming to them under the adjudication made to them. This may be a ground for them to pursue the sheriff to a fulfillment of his duty, but it is no ground to set aside the sale.
The fourth ground for rescission is that the act of sale allots to Reynaud, the judgment creditor, more than was coming to him, at the expense of the judgment debtors. The excess is something over ten dollars. This trifling error could readily have been corrected in the court below, and it is no reason for annulling the sale.
The fifth ground for rescission is that the act of sale and return of' the sheriff say nothing as to interest. If there be any error in this regard it should have been corrected below. It is no reason why the sale should be annulled.
The last ground for rescission is that the sheriff did not, within ten days at furthest from the adjudication, deliver or direct to the clerk of the court the original of the act of sale, the delivery having been made fourteen days after the adjudibation.
It is manifest that this as well as most of the other objections of the plaintiffs relate to mere clerical duties, and that they are none of them sufficient grounds for annulling a sale made by the sheriff when all the formalities required by the law were complied with up to and including the adjudication of the property.
Judgment affirmed.
Rehearing refused.